DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner finds no support in the instant specification for the negative limitation in the last clause of claim 13, “wherein the surface cut does not include a second control bitting…”.  It is noted that the specification broadly discloses “control bittings” or “bittings” (plural) in various iterations as discussed in paragraphs [0025, 0039, 0074-0076], and in [0076] states that “key family blanks 610,620 within a control key class differ only in the location of the control bittings 616,626…”. Therefore, claim 13 and its dependent claims 14-18 are not clearly understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13-18, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Clifford et al 2015/0225981 (hereinafter Clifford).
Re Claim 13. (Currently Amended) 
As best understood, Clifford broadly discloses a system, comprising: a control key class comprising a plurality of control key families (Fig. 9, Paragraphs [0031, 0033, 0034-0035]), wherein each of the control key families has a control bitting location (134; at control/check pin 140), and the control bitting location of each of the control key families within the control key class is different from the control bitting location of another of the control key families within the control key class; and a plurality of control keys (Fig.9), wherein each control key is a member of one of the control key families, and wherein each of the control keys comprises: an edge and a side surface, the side surface including a surface cut (134); the surface cut comprising a control bitting formed at the control bitting location of the control key family of which the control key is a member; and wherein the surface cut does not include a second control bitting formed at the control bitting location of at least one control key family of which the control key is not a member.
While Clifford does not explicitly disclose multiple key families, in para [0031], the reference discloses “As is evident from the foregoing description, the cylinder 100 can be operated by any of a number of keys so long as the key has the proper structure to engage the means for selectively preventing rotation of the plug 120 (e.g., the check pin 140 or tumbler system” and in 
para [0035], “The access control system 200 also includes a key family 210 including a plurality of keys 212, 214, 216 having different top cuts or key codes. Due to the novel construction of the cylinder 100, each member of the key family 210 can operate the cylinder 100… the higher security standard lock cylinder 206 may be operable by only one of the keys in the key family 210, or by only a subset of the key family 210.” 
Accordingly, in view of the 112 issue set forth above in Paragraph 2-3, it would have been obvious to one of ordinary skill in the art to provide the key family of Clifford with a plurality of families having multiple control bitting locations on a side surface (134) and including as many or a single bitting as desired in order to enhance the coding and security of the lock family.
Re Claim 14. (Original)
As discussed above with respect to claim 13, Clifford discloses the system of claim 13, wherein each of the control keys within the control key class defines a cross-sectional profile selected for the control key class.
Re Claim 15. (Original)
As discussed above with respect to claim 13, Clifford discloses the system of claim 14, further comprising a plurality of the control key classes, and wherein the cross-sectional profile selected for each of the control key classes is different from the cross-sectional profile selected for another of the control key classes. It would have been considered a mere duplication of parts to one of ordinary skill in the art to provide multiple key classes using different iterations of the bitting locations; Official Notice is taken that it is well known in the lock art and especially in the hierarchical lock systems to provide different coding positions in keys and lock plugs.
Re Claim 16. (Original)
As discussed above, Clifford discloses the system of claim 13, wherein the edge of each of the control keys comprises an edge cut corresponding to a bitting code, and wherein the bitting code of each of the control keys within each control key family is different from the bitting code of another of the control keys within the same control key family.
Re Claim 17. (Original)
As discussed above, Clifford discloses the system of claim 13, wherein the edge of at least one of the control keys within each control key family is flat (212).
Re Claim 18. (Original)
As discussed above, Clifford discloses the system of claim 13, wherein the surface cut consists essentially of the control bitting (134, at 140).

Claim 19, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Clifford as applied to claim 13 above, and further in view of Widen 7,665,336 (hereinafter Widen).
Re Claim 19. (Original) 
As discussed above with respect to claim 13, Clifford discloses a method of creating the system of claim 13, comprising: selecting, for each of the control key families within the control key class, the control bitting location of the control key family; and forming, for each of the control key families, the plurality of control keys, but fails to explicitly provide wherein forming each of the plurality of control keys for each of the control key families comprises: removing material from a side surface of a master key blank, thereby forming a groove defined in part by a ledge; and removing portions of the ledge which do not correspond to the control bitting location selected for the control key family, thereby forming the control bitting.
Widen discloses a similar method of forming a control key utilizing a cutter (300; Figs, 9-12) thereby removing material from a side surface of a master key blank, thereby forming a groove defined in part by a ledge; and removing portions of the ledge which do not correspond to the control bitting location selected for the control key family, thereby forming the control bitting.
It would have been obvious to one of ordinary skill in the art to provide the method of removing portions of the key blank ledge as taught by Widen to be well known in the lock art in forming key coding on a key blank. 

Allowable Subject Matter
Claims 21-33 are allowed.
Independent claims 21 and 30 do not present any clarity issues under 35 USC 112, therefore, the recitations as set forth in claims 21 and 30, including a plurality of lock families and control key families within a control key class are not expressly found or taught in the prior art of record. The recitations as set forth in Claim 21, 
“A system, comprising: a control key class associated with a lock class including a plurality of lock families, the control key class comprising a plurality of control key families, and wherein each of the control key families is associated with one of the plurality of lock families, wherein each of the control key families has a control bitting location corresponding to a control pin location of the lock family with which the control key family is associated; and a plurality of control keys, wherein each control key is a member of one of the control key families, and wherein each of the control keys comprises: an edge and a side surface, the side surface including a surface cut; and the surface cut comprising a control bitting formed at the control bitting location of the control key family of which the control key is a member.”
and in Claim 30, 
“A system, comprising: a control key class comprising a plurality of control key families, wherein each of the control key families has a control bitting location, and the control bitting location of each of the control key families within the control key class is different from the control bitting location of another of the control key families within the control key class; and a plurality of control keys, wherein each control key is a member of one of the control key families, and wherein each of the control keys comprises: an edge and a side surface, the side surface including a surface cut; and the surface cut comprising a control bitting formed at the control bitting location of the control key family of which the control key is a member; and wherein the edge of each of the control keys comprises an edge cut corresponding to a bitting code, and wherein the bitting code of each of the control keys within each control key family is different from the bitting code of another of the control keys within the same control key family.” 
define over the prior art broad teachings of enhanced coding positions to provide enhanced security to the locks. Accordingly, claims 21-33 are allowable over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the cited control bittings and hierarchical key systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675